 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is
dated as of the 21st day of June, 2007, among COLONIAL REALTY LIMITED
PARTNERSHIP (“Borrower”), COLONIAL PROPERTIES TRUST, an Alabama Trust (the
“Guarantor”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”), BANK OF AMERICA, N.A., as Syndication Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agent, CITICORP NORTH AMERICA, INC.,
as Co-Documentation Agent, AMSOUTH BANK, as Co-Documentation Agent, PNC BANK,
NATIONAL ASSOCIATION, as Co-Senior Managing Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Co-Senior Managing Agent, and the lenders a party hereto
(collectively, the “Lenders”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Agent and the Lenders executed and delivered
that certain Credit Agreement, dated as of March 22, 2005, as amended by that
certain First Amendment to Credit Agreement dated June 2, 2006 among the
Borrower, the Guarantor, the Agent and the Lenders (the “Credit Agreement”);
     WHEREAS, the Borrower has requested, and the Agent and the Lenders have
agreed to, certain amendments to the Credit Agreement, subject to the terms and
conditions hereof;
     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrower, the Guarantor, the Agent and
the Lenders hereby covenant and agree as follows:
     1.     Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.
     2.     Modification of the Credit Agreement. The Borrower, the Agent and
the Lenders do hereby modify and amend the Credit Agreement as follows:
                (a)      By deleting in their entirety the defined terms
Extension Fee, Extension Request, Funds From Operations, Interest Coverage
Ratio, Tax Exempt Financed Properties, Unencumbered Interest Coverage Ratio and
Unsecured Interest Expense in Section 1.1 of the Credit Agreement;
                (b)      By adding the following new defined terms to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



     ““Merchant Development Strategy” means development of residential,
multifamily, retail and office Properties for the specific purpose of property
sale to generate gains.;
     “Reverse Conversion Value” has the meaning set forth in the definition of
Residential Unit for Sale Value.”;
                (c)      By deleting in its entirety the definition of
Applicable Margin in Section 1.1 of the Credit Agreement and inserting the
following in lieu thereof:
     ““Applicable Margin” means at any time the percentage rate per annum set
forth below in the Base Rate Margin column with respect to Base Rate Loans and
the LIBOR Margin/Revolving Loans column with respect to Revolving Loans that are
LIBOR Loans determined based upon the Credit Rating of Borrower:

                  Pricing Level   Base Rate Margin   LIBOR Margin/            
Revolving Loans
Pricing Level 1
    [0.00%]       0.325 %
Pricing Level 2
    [0.00%]       0.400 %
Pricing Level 3
    [0.00%]       0.475 %
Pricing Level 4
    [0.00%]       0.750 %
Pricing Level 5
    0.25%       1.050 %

As of the Agreement Date, the Applicable Margin is determined based on Pricing
Level 4. Any issuance, change or withdrawal of a Credit Rating or other
circumstance that would result in a change to a different Pricing Level shall
effect a change in the Applicable Margin, as applicable, on each Performance
Pricing Determination Date (provided that each change in the Applicable Margin
as a result of a change in the Credit Rating shall be effective only for Loans
(including Conversions or Continuations) which are made on or after the date of
the relevant Performance Pricing Determination Date).”;
                      (d)      By deleting in its entirety the definition of
Capitalization Rate in Section 1.1 of the Credit Agreement and inserting the
following in lieu thereof:
     ““Capitalization Rate” means 6.75% for multifamily Properties, 8.00% for
retail Properties, and 8.25% for office Properties.”;
                (e)      By deleting in its entirety the last sentence of the
definition of EBITDA in Section 1.1 of the Credit Agreement and inserting the
following in lieu thereof: “When calculating Fixed Charge Coverage Ratio, up to
15% of EBITDA may include income, gain, or loss in any case (net of any
associated ordinary income or capital gains taxes) realized on the sale of any
portion of a Residential Unit for Sale Property, office Property and retail
Properties all in accordance Borrower’s on-going Merchant Development
Strategy.”;
                (f)      By deleting in its entirety the defined term Facility
Fee in Section 1.1 of the Credit Agreement, and inserting in lieu thereof the
following:

2



--------------------------------------------------------------------------------



 



     ““Facility Fee” means the per annum percentage in the table set forth below
corresponding to the Pricing Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:

          Pricing Level   Applicable Facility Fee Percentage
Pricing Level 1
    0.100 %
Pricing Level 2
    0.125 %
Pricing Level 3
    0.150 %
Pricing Level 4
    0.175 %
Pricing Level 5
    0.200 %

     Changes in the Facility Fee resulting from a change in a Pricing Level
shall become effective as of the Performance Pricing Determination Date.”;
                (g)      By deleting the reference to “$25,000,000” from the
definition of L/C Commitment Amount in Section 1.1 of the Credit Agreement, and
inserting in lieu thereof “$30,000,000”;
                (h)      By deleting the phrases “the Interest Coverage Ratio”
and “and the Unencumbered Interest Coverage Ratio” from the last sentence of the
definition of Net Operating Income or NOI in Section 1.1 of the Credit
Agreement;
                (i)      By (i) deleting the reference to “seven and one half
percent (7.50%)” in the defined term Residential Unit for Sale Value in
Section 1.1 of the Credit Agreement and inserting in lieu thereof “six and three
quarters percent (6.75%)” and (ii) inserting the following at the end of the
second sentence of such defined term:
     “except that after the expiration of the applicable period and at which
point no Residential Unit for Sale Value would be attributable to such converted
condominium Property, Residential Unit for Sale Value may include (without
duplication) an amount equal to the Net Operating Income attributable to such
converted condominium property for the most recently ended four (4) fiscal
quarter period, divided by six and three quarters percent (6.75%) (the “Reverse
Conversion Value”)”;
                (j)      By deleting the date “March 22, 2008” in the defined
term Revolving Loan Termination Date in Section 1.1 of the Credit Agreement, and
inserting in lieu thereof “June 21, 2012”;
                (k)      By deleting the reference to “$40,000,000” from the
definition of Swingline Commitment in Section 1.1 of the Credit Agreement and
inserting in lieu thereof “$50,000,000”;

3



--------------------------------------------------------------------------------



 



                (l)      By adding the following language to the end of clause
(f) in the defined term Total Asset Value in Section 1.1 of the Credit
Agreement: “(except to the extent the Reverse Conversion Value shall exceed two
and one half percent (2.50%) of Total Asset Value, such excess shall be
excluded)”;
                (m)      By deleting in its entirety the second sentence from
the definition of Total Commitment in Section 1.1 of the Credit Agreement and
inserting in lieu thereof the following: “As of June 21, 2007, the Total
Commitment (including the Swingline Commitment) is $500,000,000, subject to
increase upon an increase of the Revolving Loan Commitment in accordance with
the provisions of Section 2.16.”;
                (n)      By adding the phrase “(including the Reserve Conversion
Value)” immediately following the reference to “Residential Units for Sale
Value” in clause (d) of the defined term Unencumbered Asset Value in Section 1.1
of the Credit Agreement”;
                (o)      By deleting in its entirety the defined term
Unencumbered Leverage Ratio” in Section 1.1 of the Credit Agreement, and
inserting in lieu thereof the following:
     ““Unencumbered Leverage Ratio” means the ratio (expressed as a percentage)
of (a) the Unsecured Debt of the Obligors and their Subsidiaries as of the date
of determination to (b) the Unencumbered Asset Value as of such date of
determination.”;
                (p)      By deleting the reference to $150,000,000 in
Section 2.16(a) of the Credit Agreement, and inserting in lieu thereof
“$200,000,000”;
                (q)      By deleting in their entirety Sections 2.18 and 3.6(d)
of the Credit Agreement, and inserting in lieu thereof “Intentionally omitted”;
                (r)      By deleting in its entirety each reference to the
phrase “and an unaudited statement of Funds from Operations” in Sections 8.1(a),
8.1(b), 8.2(a) and 8.2(b) of the Credit Agreement.
                (s)      By deleting in its entirety the penultimate sentence of
Section 8.2(a) of the Credit Agreement.
                (t)      By deleting in their entirety clauses (a) through
(g) of Section 9.1 of the Credit Agreement, and inserting in lieu thereof the
following:
     “(a)      the Secured Debt to Total Asset Value Ratio to exceed forty
percent (40%) at any time;
     (b)      the Fixed Charge Coverage Ratio to be less than 1.50:1.00 at any
time;
     (c)      the Debt to Total Asset Value Ratio to exceed sixty percent (60%)
at any time; provided that, in connection with a portfolio acquisition of
Properties otherwise permitted under this Credit Agreement, the Debt to Total
Asset Value Ratio may increase to sixty-five percent (65%) for a period not to
exceed the four (4) consecutive fiscal quarters ending immediately following the
closing of such acquisition;

4



--------------------------------------------------------------------------------



 



     (d)      the Unencumbered Leverage Ratio to exceed sixty-two and one half
percent (62.5%) at any time; and
     (e)      the Adjusted Total Asset Value directly or indirectly owned by the
Borrower and the Guarantors to be less than ninety percent (90%) of the Adjusted
Total Asset Value.”;
                (u)      By deleting in its entirety Section 9.3(d) of the
Credit Agreement, and inserting in lieu thereof the following:
     “(d)      except as set forth below, there shall be no limitation on
Investments in Construction-in-Process and Residential Units for Sale.”;
                (v)      By deleting in its entirety the second to last sentence
of Section 9.3 of the Credit Agreement, and inserting in lieu thereof the
following:
     “Notwithstanding the foregoing, in no event shall the aggregate value of
the holdings of the Borrower, any other Obligor and their Subsidiaries in the
Investments described in clauses (a) through (d), together with the aggregate
Construction Budget with respect to all Investments in Construction-in-Process
and Residential Units for Sale, exceed thirty-five percent (35%) of Total Asset
Value at any time.” and
                (w)      By deleting in its entirety the first sentence of
Section 9.6(a) of the Credit Agreement, and inserting in lieu thereof the
following:
     “Borrower will not make any Restricted Payment to CLP and CLP will not make
any Restricted Payments if, immediately thereafter and after giving effect
thereto, a Default or Event of Default is or would be in existence.”.
     3.     Conditions to Effectiveness. This Second Amendment shall become
effective upon the satisfaction of the following conditions precedent (the date
of the satisfaction of such conditions precedent hereinafter referred to as the
“Effective Date”):
                (a)      the Agent shall have received counterparts of this
Agreement executed by each of the parties hereto;
                (b)      the Agent shall have received the Fees payable to the
Agent and the Lenders;
                (c)      the Agent shall have received a Revolving Note executed
by the Borrower payable to each Lender in an amount equal to such Lender’s
Revolving Loan Commitment set forth for such Lender on Schedule A attached to
this Second Amendment; and

5



--------------------------------------------------------------------------------



 



                (d)      the Agent shall have received evidence that all
outstanding Term Loans, together with all interest thereon, have been repaid by
the Borrower.
     4.     Revolving Loan Commitment Amounts. As of the Effective Date, each
Lender’s Revolving Loan Commitment shall be the amount set forth for such Lender
on Schedule A attached to this Second Amendment, as the same may be reduced from
time to time pursuant to Section 2.13 of the Credit Agreement, increased
pursuant to Section 2.16 of the Credit Agreement, or as appropriate to reflect
any assignments to or by such Revolving Loan Lender effected in accordance with
Section 12.5 of the Credit Agreement.
     5.     Elimination of Term Loan. As of the Effective Date, all references
in the Credit Agreement and the other Loan Documents to Term Loan, Term Loan
Commitment Percentage, Term Loan Lender, Term Loan Note, Term Loan Termination
Date are hereby deleted in their entirety, and the Borrower and Guarantor
acknowledge and agree that the obligation of the Lenders to make additional Term
Loans pursuant to the Credit Agreement is terminated and of no further force or
effect.
     6.     Restatement of Representations and Warranties. The Borrower and
Guarantor hereby restate and renew each and every representation and warranty
heretofore made by them in the Credit Agreement and the other Loan Documents as
fully as if made on the date hereof (except to the extent such representations
and warranties expressly relate to an earlier date) and with specific reference
to this Second Amendment and all other loan documents executed and/or delivered
in connection herewith.
     7.     References to Credit Agreement. All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
     8.     Acknowledgment of the Borrower and Guarantor. The Borrower and
Guarantor hereby acknowledge, represent and agree that the Loan Documents, as
modified and amended herein, remain in full force and effect and constitute the
valid and legally binding obligation of the Borrower and Guarantor enforceable
against the Borrower and Guarantor in accordance with their respective terms,
and that the execution and delivery of this Second Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of the Borrower’s or Guarantor’s obligations under the Loan
Documents.
     9.     Admission of First Commercial Bank.
                (a)      By execution of this Second Amendment, First Commercial
Bank of Birmingham (“FCB”) hereby assumes all obligations of a Lender from and
after the date hereof with respect to its Revolving Loan Commitment as if FCB
were an original Lender under and signatory to the Credit Agreement.

6



--------------------------------------------------------------------------------



 



                (b)      FCB makes and confirms to the Agent and the other
Lenders all of the representations, warranties and covenants of a Lender under
Article XI of the Credit Agreement. FCB acknowledges and agrees that neither the
Agent or any Lender makes any representations or warranties with respect to
(i) the present or future solvency or financial condition of the Borrower, any
other Obligor or any of their respective Subsidiaries, (ii) any representations,
warranties, statements or information made or furnished by the Borrower, any
other Obligor or any of their respective Subsidiaries in connection with the
Credit Agreement or otherwise, (iii) the validity, efficacy, sufficiency, or
enforceability of the Credit Agreement, any other Loan Document or any other
document or instrument executed in connection therewith, or the collectability
of the obligations in respect of its Revolving Loan Commitment, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations under the Notes or the Credit Agreement and
(v) the performance or failure to perform by the Borrower or any other Obligor
of any obligation under the Credit Agreement or any other Loan Document to which
it is a party. Further, FCB acknowledges that it has, independently and without
reliance upon the Agent, or on any affiliate or subsidiary thereof or any other
Lender and based on the financial statements supplied by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to become a Lender under the Credit Agreement. FCB
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Documents or pursuant to any other obligation. Except as expressly provided in
the Credit Agreement, the Agent shall have no duty or responsibility whatsoever,
either initially or on a continuing basis, to provide FCB with any credit or
other information with respect to the Borrower or any other Obligor or to notify
FCB of any Default or Event of Default. FCB has not relied on the Agent as to
any legal or factual matter in connection herewith or therewith or in connection
with the transactions contemplated hereunder or thereunder.
                (c)      FCB (i) represents and warrants that it is legally
authorized to enter into this Second Amendment and the Credit Agreement;
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Second Amendment; (iii) appoints and authorizes the
Agent to take such action as contractual representative on its behalf and to
exercise such powers under the Loan Documents as are delegated to the Agent by
the terms thereof together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will become a party to and shall be bound by
the Credit Agreement and the other Loan Documents to which the other Lenders are
a party on the Effective Date and will perform in accordance therewith all of
the obligations which are required to be performed by it as a Lender.
     10.     No Default. By execution hereof, the Borrower and Guarantor certify
that each of them is and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this Second Amendment, and that no
Default or Event of Default has occurred and is continuing.
     11.     Waiver of Claims. The Borrower and Guarantor acknowledge, represent
and agree that none of the Borrower or Guarantor has any defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loan or with
respect to any acts or omissions of the Agent or any Lender, or any past or
present officers, agents or employees of the Agent or any Lender, and

7



--------------------------------------------------------------------------------



 



the Borrower and each Guarantor does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.
     12.     Ratification. Except as hereinabove set forth, all terms, covenants
and provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Credit Agreement as modified and amended herein. Nothing in
this Second Amendment shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower and Guarantor under the Loan Documents.
     13.     Counterparts; Delivery Instructions. This Second Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered (which may
be by telecopier pursuant to Section 13 below) shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument. Executed copies hereof shall be sent by facsimile or e-mail to
counsel for the Agent, McKenna Long & Aldridge, LLP, Attention: Matthew D.
Royko, at Telecopier number 404-527-3641 or mroyko@mckennalong.com.
     14.     Section References. Section titles and references used in this
Second Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.
     15.     Further Assurances. The Borrower and Guarantor agree to take such
further actions as the Agent shall reasonably request in connection herewith to
evidence the amendments herein contained.
     16.     Governing Law. This Second Amendment shall be governed by and
construed and interpreted in accordance with, the laws of the State of Georgia.
[SIGNATURES COMMENCE ON NEXT PAGE]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Guarantor, the Agent, and the Lenders
have caused this Second Amendment to be duly executed, under seal, by their duly
authorized officers as of the day and year first above written.

            BORROWER:


COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership
      By:   Colonial Properties Trust, an Alabama Trust, its General Partner    
                 

                  By:   /s/ Jerry A. Brewer         Name:   Jerry A. Brewer     
  Title:   SVP     

            GUARANTOR:


COLONIAL PROPERTIES TRUST, an Alabama Trust
      By:   /s/ Jerry A. Brewer         Name:   Jerry A. Brewer        Title:  
SVP     

[Signatures Continued on Next Page]

9



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

            LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
      By:   /s/ Amit Khimji         Name:   Amit Khimji        Title:   Vice
President     

            BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
      By:   /s/ Steven P. Renwick         Name:   Steven P. Renwick       
Title:   Senior Vice President     

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent
and as a Lender
      By:   /s/ J. Todd Kurn         Name:   J. Todd Kurn        Title:   Asst.
Vice President     

            CITICORP NORTH AMERICA, INC., as Co-Documentation Agent and as a
Lender
      By:   /s/ Ricardo James         Name:   Ricardo James        Title:  
Director     

[Signatures Continued On Next Page]

10



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

            REGIONS BANK, an Alabama banking corporation, as
successor by merger to AmSouth Bank, an Alabama
banking corporation, as Co-Documentation Agent and as
a Lender
      By:   /s/ Kerri L. Raines         Name:   Kerri L. Raines        Title:  
Assistant Vice President     

            PNC BANK, NATIONAL ASSOCIATION, as Co-Senior Managing Agent and as a
Lender
      By:   /s/ Wayne Robertson         Name:   Wayne Robertson        Title:  
SVP     

            U.S. BANK NATIONAL ASSOCIATION, as Co-Senior Managing Agent and as a
Lender
      By:   /s/ J.R. Miller         Name:   J.R. Miller        Title:   Vice
President     

            COMERICA BANK, as Co-Managing Agent and as a Lender
      By:   /s/ James Graycheck         Name:   James Graycheck        Title:  
Vice President     

[Signatures Continued on Next Page]

11



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

            UBS LOAN FINANCE LLC, as Co-Managing Agent and as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director, Banking Products Services, US     

                  By:   /s/ David B. Julie         Name:   David B. Julie       
Title:   Associate Director, Banking Products Services, US     

            JPMORGAN CHASE BANK, N.A. , as Co-Managing Agent and as a Lender
      By:   /s/ Vanessa Chiu         Name:   Vanessa Chiu        Title:   VP   
 

            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   VP &
General Manager     

            BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Robert M. Searson         Name:   Robert M. Searson       
Title:   Senior Vice President     

[Signatures Continued on Next Page]

12



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

            BANK OF CHINA, NEW YORK BRANCH
      By:   /s/ William Smith         Name:   William Smith        Title:  
Deputy General Manager     

            BANK HAPOALIM B.M.
      By:   /s/ Shaun Breidbart         Name:   Shun Breidbart        Title:  
Vice President     

                  By:   /s/ Charles McLauchlin         Name:   Charles
McLauchlin        Title:   Senior Vice President     

            THE BANK OF TOYKO-MITSUBISHI UFJ, LTD.
      By:   /s/ Yoichi Orikasa         Name:   Yoichi Orikasa        Title:  
Vice President & Manager     

            FIRST HORIZON BANK, a division of FIRST TENNESSEE BANK, N.A.
      By:   /s/ Kenneth W. Rub         Name:   Kenneth W. Rub        Title:  
Vice President     

[Signatures Continued on Next Page]

13



--------------------------------------------------------------------------------



 



     [Signature Page to Second Amendment to Credit Agreement with Colonial
Realty Limited Partnership]

            FIRST COMMERCIAL BANK, an Alabama State banking corporation
      By:   /s/ J. Warren Giardina         Name:   J. Warren Giardina       
Title:   Asst. Vice President     

            PEOPLE’S UNITED BANK
      By:   /s/ Anne Kuchinski         Name:   Anne Kuchinski        Title:  
Vice President     

            COMPASS BANK, an Alabama banking corporation
      By:   /s/ Johanna Duke Paley         Name:   Johanna Duke Paley       
Title:   Senior Vice President     

            FIRST COMMERCIAL BANK NEW YORK AGENCY
      By:   /s/ Bruce M. J. Ju         Name:   Bruce M. J. Ju        Title:  
SVP & General Manager     

14



--------------------------------------------------------------------------------



 



Schedule A
(Revolving Loan Commitment Amounts)

          Lender Revolving Loan Commitment  
Wachovia Bank, National Association
  $ 40,000,000.00  
Bank of America, N.A.
  $ 40,000,000.00  
Wells Fargo Bank, National Association
  $ 39,000,000.00  
Citicorp North America, Inc.
  $ 39,000,000.00  
Regions Bank
  $ 39,000,000.00  
PNC Bank, National Association
  $ 39,000,000.00  
U.S. Bank National Association
  $ 39,000,000.00  
Comerica Bank
  $ 30,000,000.00  
UBS Loan Finance LLC
  $ 30,000,000.00  
JPMorgan Chase Bank, N.A.
  $ 30,000,000.00  
Chang Hwa Commercial Bank, Ltd.
  $ 15,000,000.00  
Branch Banking and Trust Company
  $ 15,000,000.00  
Bank of China, New York Branch
  $ 15,000,000.00  
Bank Hapoalim B.M.
  $ 15,000,000.00  
Bank of Toyko-Mitsubishi UFJ, Ltd.
  $ 15,000,000.00  
First Horizon Bank
  $ 15,000,000.00  
First Commercial Bank
  $ 15,000,000.00  
People’s United Bank
  $ 15,000,000.00  
Compass Bank
  $ 7,500,000.00  
First Commercial Bank New York Agency
  $ 7,500,000.00  
Total
  $ 500,000,000.00  

 